Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have amended independent claims 5 and 8 to exclude several of the compounds previously presented.  The pending compounds in claims 5 and 8 are not taught or suggested by Suh et al., which was relied upon as a primary reference in an obviousness type rejection against claims 5-8, 12 and 13.  The instantly claimed compounds require either an aromatic linker between the anthracenyl moiety and the dibenzofuran or dibenzothiophene based moiety or require two dibenzofuran or two dibenzothiophene based groups attached to the anthracenyl moiety.  The compounds taught by Suh et al. adhere to chemical formula 1 as taught in the abstract.  It can be seen that the anthracenyl moiety is directly bonded to the dibenzothiophene or dibenzofuran moiety.  Additionally, variable Ar does not include any heteroaromatic groups which are present in the compounds of instant claims 5 and 8.  Suh et al. represents the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766